827 F.2d 770
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Leo Victor SAVAGE, Plaintiff-Appellant,v.CITY OF COLUMBUS; Dana G. Rinehart, Mayor; Jerry Hammond,President, City Council; Gregory S. Lashutka, CityAttorney, Defendants-Appellees.
No. 86-4156
United States Court of Appeals, Sixth Circuit.
August 26, 1987.
ORDER

1
Before BOYCE F. MARTIN, Jr. and BOGGS, Circuit Judges, and WISEMAN, District Judge.*


2
This case has been referred to a panel of this court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
Plaintiff appeals the dismissal of his civil rights complaint by the district court.  Plaintiff alleges that the Ohio post-conviction statute is unconstitutional because it does not apply to state municipal court convictions.  City of Dayton v. Hill, 21 Ohio St.2d 125, 256 N.E.2d 194 (1970).  We disagree because there is no right to state post-conviction relief secured by the federal constitution.  Pennsylvania v. Finley, 107 S.Ct. 1990, 1994 (1987).  Further, Ohio's limitation of the post-conviction process to convictions arising from courts of common pleas bears a rational relationship to the state's legitimate interest in limiting post-conviction proceedings to the most serious convictions.  Cf. In re Grand Jury Proceedings, 810 F.2d 580, 587-88 (6th Cir. 1987).


4
Plaintiff also seeks damages from defendants because a successful motion to dismiss plaintiff's post-conviction petition was filed in the Franklin County Municipal Court.  However, the city prosecutor is absolutely immune from suit for such actions taken in his official capacity.  Imbler v. Pachtman, 424 U.S. 409, 430-31 (1976).  The City of Columbus is not liable to plaintiff because, as previously noted, plaintiff has no federally protected right to state post-conviction proceedings.


5
Therefore, the judgment of the district court is affirmed pursuant to Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Thomas A. Wiseman, Jr., U.S. District Judge for the Middle District of Tennessee, sitting by designation